DETAILED ACTION

1.	This action is responsive to the communications filed on 04/16/2021.
2.	Claims 1-4, 6, 9-11, are pending in this application.
3.	Claims 1, 6, have been amended.
4.	Claims 5, 7, 8, have been previously cancelled.
5.	Claims 12-16 have been withdrawn due to a previous restriction requirement.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6, 9-11 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1-3, 6, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Brough (US 2015/0133076) in view of Naga et al. (US 2013/0179490).
	Regarding claim 1, Brough disclosed:
	A mobile terminal comprising: 
2a memory having a plurality of applications stored therein (Paragraph 24, storing information in an application table in memory on currently running (i.e., stored) applications);  
3an application manager (Paragraph 24, application table that is created and stored in memory) configured to receive application information (Paragraph 25, collected data) 4corresponding to the respective applications, and generate status information of the applications, scorresponding to the application information (Paragraph 27, perform checks such as exceeding thresholds)(Paragraphs 24-27, the application table (i.e., application manager) stores information on currently running applications. Application data is summed by computing the applications latest average CPU usage, latest memory usage, battery usage, number of times an application has crashed, and current application storage (i.e., application information). A check is performed that analyzes the collected data to determine if storage has exceeded a threshold, battery exceeded a threshold, data use exceeded a threshold, or data use exceeded a plan limit (i.e., status information); and  
6a controller configured to determine execution history information of the applications 7through the status information provided from the application management (Paragraphs 29-30, step 8 is performed to get and combine the data (i.e., after steps 1-5, which include gathering the status information). Step 8.1 gets a list of running applications (i.e., execution history)).
While Brough disclosed determining latest memory usage of applications and comparing them to thresholds (Paragraphs 24-27), Brough did not explicitly disclose wherein the application manager comprises: 9an application information collector configured to collect current cache data sizes 10of the respective applications at preset time intervals; 11a comparator configured to generate the status information of the 12applications by comparing the current cache data sizes of the respective applications collected 13by the application information collector to reference values corresponding to the 14respective applications; and after the comparator compares the current cache data sizes of the respective applications to the reference values corresponding to the respective applications, the current cache data sizes of the respective applications, collected by the information collector, are updated.
However, in an analogous art, Naga disclosed 8wherein the application manager comprises: 9an application information collector configured to collect current cache data sizes 10of the respective applications at preset time intervals (Paragraph 10, comparing…a current cache size with…a previous cache size in order to determine storage and transfer costs. Paragraph 69, measuring the costs during a time interval. The cost being measured by various functions, such as cache sizes); and 
11a comparator configured to generate the status information of the 12applications by comparing the current cache data sizes of the respective applications collected 13by the application information collector to reference values corresponding to the 14respective (Paragraph 10, comparing…a current cache size with…a previous cache size (i.e., reference value) in order to determine storage and transfer costs);
wherein the reference values corresponding to the respective applications indicate previous cache data sizes of the respective applications before the current cache data sizes of the respective applications are collected by the application information collector (Paragraph 69, in step 710, measuring the cost of cloud services during a time interval. The cost depends on cache size. Paragraph 70, in step 715, determining cost based on the previous cache sizes (i.e., reference values). Steps 710 and 715 may occur in any order (i.e., before). Paragraphs 71-74, comparing the cost of the previous cache size to the current cache size and determining if an increase in the cache is necessary); and
after the comparator compares the current cache data sizes of the respective applications to the reference values corresponding to the respective applications, the current cache data sizes of the respective applications, collected by the information collector, are updated into previous cache data sizes of the respective applications (Paragraph 74, determining that the current cache sizes need to increase or decrease (i.e., updating the current cache data sizes). Paragraph 69, measuring the costs during a time interval, therefore, during the next interval, the current cache sizes will be considered previous in the next iteration). 
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough with Naga because the references involve gathering application statistics to measure performance, and as such, are within the same environment.  
(Naga, Paragraph 36).
	Regarding claim 6, the claim is substantially similar to claim 1. However, claim 6 also recites storing the execution history information of the respective applications and the status information corresponding to the respective applications (Brough, Paragraphs 24-27, the application table stores information on currently running applications (i.e., execution history). Application data is summed by computing the applications latest average CPU usage, latest memory usage, battery usage, number of times an application has crashed, and current application storage. A check is performed that analyzes the collected data to determine if storage has exceeded a threshold, battery exceeded a threshold, data use exceeded a threshold, or data use exceeded a plan limit (i.e., status information)). Therefore, the claim is rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Brough and Naga disclosed:
	further comprising a communicator 2configured to transmit the status information or the execution history information of the 3applications to an external server through a network under control of the controller (Brough, Paragraph 6, the M2AppMonitor (stored on the device) enables monitoring of key app performance and quality metrics. The M2AppMonitor app on the devices sends the quality and performance data gathered on the device to the M2AppMonitor cloud based servers (i.e., external server) for analysis).
	Regarding claim 3, the limitations of claim 1 have been addressed. Brough and Naga disclosed:
	fur1fyrtffffffasdfasdfther comprising a display configured to display a result to a user, the result being sensed by the controller based on the status25 information or the execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen (i.e., display)).
 	Regarding claim 9, the limitations of claim 6 have been addressed. Brough and Naga disclosed:
	further comprising transmitting 2the status information or the execution history information of the applications to an external 3server through a network (Brough, Paragraph 6, the M2AppMonitor enables monitoring of key app performance and quality metrics. The M2AppMonitor app on the devices sends the quality and performance data gathered on the device to the M2AppMonitor cloud based servers (i.e., external server) for analysis).
	Regarding claim 10, the limitations of claim 6 have been addressed. Brough and Naga disclosed:
	further comprising displaying a 2sensing result to a user, the sensing result being generated based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage (i.e. sensing). Alerting the users to problems on the device using a simple notification screen (i.e., displaying)).

	Claims 4, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Brough (US 2015/0133076) in view of Naga et al. (US 2013/0179490), and Yang et al. (US 2016/0063850).
	Regarding claim 4, the limitations of claim 1 have been addressed. Brough and Naga disclosed:
	further comprising to output a result sensed by the controller based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen).
	Brough and Naga did not explicitly disclose an audio generator configured to output a result as an audio signal to a user.
However, Yang disclosed an audio generator configured to output a result as an audio signal to a user (Paragraph 30, the alert mode that is selected can have an audio component and/or a visual component that corresponds to detected activity level. Figure 9 showing an speaker (i.e., audio output module)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough and Naga with Yang because the references alert users to application activity levels and as such, are within the same environment.  
(Yang, Paragraph 64).
	Regarding claim 11, the limitations of claim 6 have been addressed. Brough and Naga disclosed:
	further comprising outputting a sensing result, the sensing result being generated based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen).
	Brough and Naga did not explicitly disclose outputting a sensing result as an audio signal to a user.
However, Yang disclosed outputting a sensing result as an audio signal to a user (Paragraph 30, the alert mode that is selected can have an audio component and/or a visual component that corresponds to detected activity level. Figure 9 showing an speaker).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough and Naga with Yang because the references alert users to application activity levels and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio signal of Yang with (Yang, Paragraph 64).


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443